Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 1 of 13 PageID #: 1408



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    UNITED STATES OF AMERICA                       §    SEALED
                                                   §
    v.                                             §    No. 4:18CR131
                                                   §    Judge Crone
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §              m        S 20«
                                                   §          Clerk H S.   :¦¦       .
                                                   §                       i intcm
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
   ANDREA LO RETTE STANLEY (27)                    §




  Third Superseding Indictment/Notice of Penalty
  Page 1
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 2 of 13 PageID #: 1409




                                THIRD SUPERSEDING INDICTMENT
   THE UNITED STATES GRAND JURY CHARGES:
                                                    Count One

                                                           Violation: 18U.S.C. §§ 1951 and 2
                                                           (Conspiracy to Interfere with Interstate
                                                           Commerce by Robbery, Aiding and
                                                          Abetting)

                                             THE CONSPIRACY

           From on or about August 1, 2017, and continuing through on or about January 9,




   did knowingly, intentionally and unlawfully combine, conspire, confederate, and agree

   together and with each other, and with others known and unknown to the Grand Jury, to

   commit a certain offense against the United States, to wit: interference with commerce by

   robbery, in violation of 18 U.S.C. §§1951 and 2.


   Third Superseding Indictment/Notice of Penalty
   Page 2
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 3 of 13 PageID #: 1410



                                      OBJECT OF THE CONSPIRACY

            The object of the conspiracy was to unlawfully take and obtain personal property,

   consisting of United States currency, from the persons and in the presence of employees,

   owners, and agents of businesses against their will by means of actual and threatened

   force, violence, and fear of immediate injury to their persons and property.

                                          MANNER AND MEANS




                                                    Andrea Lo Rette Stanley, the defendants,

   and other persons known and unknown to the Grand Jury, discussed and planned with

   each other, among other things, one or more of the following robberies (loss amounts are

   estimated or approximate):


                         Federal                                                   Loss
     #        Date                    Bank/Vendor         City           State                  Victim
                          District                                                Amount
     1     7/22/2017      SDTX         Chase/NCR        Houston         Texas     $20,000        NCR
     2     8/25/2017      SDTX         Chase/NCR        Houston         Texas     $80,000        NCR


   Third Superseding Indictment/Notice of Penalty
   Page 3
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 4 of 13 PageID #: 1411



     3     9/7/2017        SDTX         Chase/NCR         Flouston       Texas       $0       NCR
     4     9/15/2017       SDTX        BOA/Garda          Houston        Texas    $79,920
     5     9/25/2017       SDTX         BOA/NCR           Houston        Texas    $77,380    BOA
                                                                                             Wells
     6     9/28/2017       SDTX     Wells Fargo/NCR       Houston        Texas       $0      Fargo
                                                                                             Wells
     7     9/30/2017       SDTX     Wells Fargo/NCR       Houston        Texas    $39,940    Fargo
     8     10/2/2017       SDTX         BOA/NCR           Houston        Texas    $39,900    BOA
     9     10/5/2017       SDTX        Chase/NCR          Houston        Texas    $60,000    NCR

     10    10/9/2017       SDTX     Chase/Burroughs       Houston        Texas       $0
     11   10/12/2017       SDTX       BOA/Diebold         Houston        Texas       $0      BOA
     12   10/13/2017       SDTX        BOA/NCR            Houston        Texas    $29,500    NCR
                                                                                             Wells
     13   10/17/2017      WDTX      Wells Fargo/NCR       Austin         Texas    $96,807    Fargo
     14   10/19/2017      SDTX        BBVA/Diebold      Lake Jackson     Texas    $62,320    BBVA
     15   10/23/2017      SDTX          BOA/NCR           Houston        Texas    $40,000
                                     Bank of America
     16   10/24/2017      SDTX          (Arrest)          Houston        Texas    $109,220   BOA
     17   11/10/2017      SDTX       Chase/Flyosung      Sugarland       Texas    $10,072
     18   11/10/2017      NDTX        BOA/Diebold          Dallas        Texas    $99,440    BOA
                                          Wells                                              Wells
     19   11/16/2017      WDTX        Fargo/Diebold        Selma         Texas    $188,870   Fargo
                                                                                             Wells
    20     12/1/2017      NDTX      Wells Fargo/NCR       Garland        Texas    $47,950    Fargo
    21    12/7/2017       NDTX          BOA/NCR           Garland       Texas     $159,730   BOA
    22    12/9/2017       WDTX          BOA/NCR         San Antonio     Texas     $41,940    BOA
    23    12/19/2017      WDTX         Chase/NCR        San Antonio     Texas     $95,140    NCR
    24    12/20/2017      WDTX           Attempt          Austin        Texas     Attempt    None
                                                                                             Wells
    25    12/29/2017      WDTX      Wells Fargo/NCR    Harker Heights   Texas     $141,780   Fargo
    26     1/3/2018       WDTX        Chase (Arrest)      Austin        Texas      Arrest    None
    27     1/3/2018       WDTX        BOA/Diebold       San Antonio     Texas     $109,000   BOA
    28     1/18/2018      EDTX         BOA/NCR             Allen        Texas     $53,020    BOA
                                                                                             Wells
    29     1/23/2018      SDTX      Wells Fargo/NCR      Houston        Texas       $0       Fargo
                                                                                             Wells
    30     1/29/2018       EDTX     Wells Fargo/NCR      McKinney       Texas     $67,150    Fargo
                                                                                             Wells
    31     1/30/2018      NDGA      Wells Fargo/NCR       Decatur       Georgia   $103,640   Fargo
    32     2/6/2018       SDTX         Chase/NCR          Laredo        Texas     $88,220    NCR



   Third Superseding Indictment/Notice of Penalty
   Page 4
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 5 of 13 PageID #: 1412




                                                                                 North                    Wells
     33     3/8/2018      WDNC       Wells Fargo/NCR         Mooresville        Carolina     $213,930     Fargo
                                                                                                          Wells
     34    3/29/2018      NDGA          Wells Fargo           Conyers           Georgia      $120,076     Fargo
     35    5/2/2018       WDMO       US Bank/Diebold        Blue Springs        Missouri     $105,170    Diebold
     36    5/8/2018       NDGA        BOA/Diebold             Atlanta           Georgia      $88,000      BOA
                                                                                                         Wells
     37     5/9/2018      WDTN       Wells Fargo/NCR          Memphis              TN        $109,020     Fargo
                                          Regions                                                        Regions
     38     6/1/2018      WDAR          Bank/NCR              Nashville         Arkansas     $63,480      Bank
     39     6/7/2018      WDTX          BOA/NCR             San Antonio          Texas       $72,420      BOA
     40    7/19/2018      CDMO         BOA/Diebold            St. Louis         Missouri     $68,560      BOA
     41    7/31/2018      SDTX       Amegy/Diebold            Houston            Texas       $17,260     Diebold
     42    8/2/2018       EDTX           BOA/ CR               Plano             Texas       $120,427     BOA
     43    8/9/2018        NDIL         Chase/NCR             Norridge           Illinois    $100,780     NCR
                                                                                                         Capital
     44    8/14/2018       EDTX      Capital One/NCR         Texarkana           Texas       $70,855      One
     45    9/13/2018       NDTX         BB&T/NCR               Dallas            Texas       $34,903     BB&T
     46    10/8/2018       MDFL        Chase/NCR              Orlando           Florida      $33,620     NCR
                                         Reliance
                                        Bank/NCR
     47   10/26/2018      CDMO      (Attempt/Arrest)          St. Louis         Missouri     $17,130     None
                                                       Estimated/Approximate
                                                                        Total               $2,779,430



           At all times during the course and scope of the conspiracy, the above-mentioned

   businesses conducted business in interstate commerce, and the conspiracy would have,


   and did, in any way or degree, obstruct, delay, and affect, and attempt to obstruct, delay,

   and affect, commerce as contemplated by 18 U.S.C. §1951.

           2. It was further part of the conspiracy that the defendants and others known

   and unknown to the Grand Jury formulated a plan and agreement, which, among other

   things, included:

                    a. the acquisition of United States currency;



   Third Superseding Indictment/Notice of Penalty
   Page 5
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 6 of 13 PageID #: 1413



                    b. the acquisition of property for use in committing robbery;

                    c. the timing and means of transportation to commit robbery;

                    d. the roles of participation during the preparation for and commission of

                        robbery;

                    e. plans to avoid detection and apprehension by law enforcement.


                                OVERT ACTS OF THE CONSPIRACY




   and other persons laiown and unknown to the Grand Jury, committed overt acts within

   the Eastern District of Texas, and elsewhere, including, but not limited to, the following:

           1. On or about January 18, 2018, in Allen, Texas, Eastern District of Texas,




   known and unknown to the Grand Jury, aided and abetted by each other took personal


   Third Superseding Indictment/Notice of Penalty
   Page 6
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 7 of 13 PageID #: 1414



   property consisting of United States currency from the person and in the presence of an

   employee and agent of National Cash Register (NCR), against his will, by means of

   actual or threatened force, violence, and fear of injury to his person.




   persons kno n and unknown to the Grand Jury, aided and abetted by each other took

   personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.




   persons known and unknown to the Grand Jury, aided and abetted by each other took

   personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.


           4. On or about August 2, 2018, in Plano, Texas, Easte District of Texas,




   known and unknown to the Grand Jury, aided and abetted each other took personal


   Third Superseding Indictment/Notice of Penalty
   Page 7
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 8 of 13 PageID #: 1415



   property consisting of United States currency from the person and in the presence of an

   employee and agent of National Cash Register (NCR), against his will, by means of

   actual or threatened force, violence, and fear of injury to his person.

            5. On or about August 14, 2018, in Texarkana, Texas, Eastern District of

   Texas,                                                                                    and

   other persons known and unknown to the Grand Jury, aided and abetted by each other

   took personal property consisting of United States currency from the person and in the

   presence of an employee and agent of National Cash Register (NCR), against his will, by

   means of actual or threatened force, violence, and fear of injury to his person.

            All in violation of 18U.S.C. §§1951 and 2.

                                              Count Two

                                                          Violation: 18 U.S.C. §§ 1951(a) and 2
                                                          (Interference with Interstate Commerce
                                                          by Robbery and Aiding and Abetting)

            On or about January 18, 2018, in Allen, Texas, Eastern District of Texas,




   abetted by each other, did unlawfully obstruct, delay, and affect, and attempt to obstruct,

   delay and affect, commerce, as that term is defined in 18 U.S.C. § 1951, in that the

   defendants, aiding and abetting each other, did unlawfully take, obtain, and attempt to

   take and obtain personal property consisting of United States currency from the person




   Third Superseding Indictment/Notice of Penalty
   Page 8
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 9 of 13 PageID #: 1416



    and in the presence of an employee and agent of National Cash Register (NCR), against

   his will, by means of actual or threatened force, violence, and fear of injury to his person.


            In violation of 18U.S.C. §§ 1951(a) and 2.

                                              Count Three

                                                            Violation: 18U.S.C. §§ 1951(a) and2
                                                            (Interference ith Interstate Commerce
                                                           by Robbery and Aiding and Abetting)

            On or about January 29, 2018, in McKinney, Texas, Eastern District of Texas,




   defendants, aided and abetted by each other, did unlawfully obstruct, delay, and affect,

   and attempt to obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C.


   § 1951, in that the defendants, aiding and abetting each other, did unlawfully take, obtain,

   and attempt to take and obtain personal property consisting of United States currency

   from the person and in the presence of an employee and agent of National Cash Register

   (NCR), against his will, by means of actual or threatened force, violence, and fear of

   injury to his person.


           In violation of 18 U.S.C. §§ 1951(a) and 2.




                                              Count Four

                                                           Violation: 18 U.S.C. §§ 1951(a) and 2
                                                           (Interference with Interstate Commerce
                                                           by Robbery and Aiding and Abetting)

   Third Superseding Indictment/Notice of Penalty
   Page 9
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 10 of 13 PageID #: 1417




            On or about August 2, 2018, in Plano, Texas, Eastern District of Texas,




                                                                              the defendants, aided

    and abetted by each other, did unlawfully obstruct, delay, and affect, and attempt to

    obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C. § 1951, in that

   the defendants, aiding and abetting each other, did unlawfully take, obtain, and attempt to

   take and obtain personal property consisting of United States currency from the person

   and in the presence of an employee and agent of National Cash Register (NCR), against

   his will, by means of actual or threatened force, violence, and fear of injury to his person.


           In violation of 18 U.S.C. §§ 1951(a) and 2.

                                                    Count Fi e

                                                           Violation: 18 U.S.C. §§ 1951(a) and 2
                                                           (Interference with Interstate Commerce
                                                           by Robbery and Aiding and Abetting)

           On or about August 14, 2018, in Texarkana, Texas, Eastern District of Texas,




   defendants, aided and abetted by each other, did unlawfully obstruct, delay, and affect,

   and attempt to obstruct, delay, and affect commerce, as that term is defined in 18 U.S.C.


   § 1951, in that the defendants, aiding and abetting each other, did unlawfully take, obtain,

   and attempt to take and obtain personal property consisting of United States currency

   from the person and in the presence of an employee and agent of National Cash Register



   Third Superseding Indictment/Notice of Penalty
   Page 10
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 11 of 13 PageID #: 1418



    (NCR), against his will, by means of actual or threatened force, violence, and fear of

    injury to his person.

            In violation of 18U.S.C. §§ 1951(a) and 2.

               NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
            As a result of committing the offense charged in this Third Superseding

    Indictment, the defendants shall forfeit to the United States, pursuant to 18 U.S.C.

    § 981(a)(1)(C) and 28 U.S.C. § 2461, all property used to commit or facilitate the

    offenses, proceeds from the offenses, and property derived from proceeds obtained

    directly or indirectly from the offenses, including but not limited to the following:

            All such proceeds and/or instrumentalities are subject to forfeiture by the

    government.



                                                      A TRUE BILL



                                                      GRAND JU Y FOREPERSON

   JOSEPH D. BROWN
   UNITED STATES ATTORNEY



   ERNEST GONZALEZ Date
   Assistant United States Attorney




   Third Superseding Indictment/Notice of Penalty
   Page 11
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 12 of 13 PageID #: 1419




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     UNITED STATES OF AMERICA                       §     SEALED
                                                    §
     v.
                                                    §     No. 4:18CR131
                                                    §     Judge Crone
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
    ANDREA LO RETTE STANLEY (27)                    §



   Third Superseding Indictment/Notice of Penalty
   Page 12
Case 4:18-cr-00131-MAC-CAN Document 351 Filed 02/06/19 Page 13 of 13 PageID #: 1420



                                          NOTICE OF PENALTY

                                            Counts One thru Five

   Violation: 18 U.S.C. §§1951 and 2

   Penalty: Imprisonment for a term of not more than twenty years; a fine not to exceed
                    $250,000.00; or twice the gross pecuniary gain to the defendant or twice the
                    gross pecuniary loss to the victim, whichever is greatest; and supervised
                    release of not more than three years.

   Special Assessment: $100.00




    Third Superseding Ind ctment/Notice of Penalty
    Page 13
